Per Curiam : This case is precisely like Lawrence v. Cowles, 13 Ill. 577; Smith v. Whitaker, 23 ib. 367; Bishop Hill Colony v. Edgerton, 26 ib. 54; Gould v. Bishop Hill Colony, 35 ib. 324, and Davis v. Rider, 53 ib. 416. We are not inclined to overturn a rule so firmly settled in this court. It is urged by counsel that the rate of interest which the note was to draw after maturity, was a penalty to secure the payment of a smaller sum, and therefore to be relieved against in chancery, and not to be recovered at law, and that the cases above cited were decided only in reference to the question of usury. But the court could hardly have decided all these cases without considering both these questions, and evidently did not regard a merely increased rate of interest in consequence of non-payment at maturity, as a penalty, in the sense in which a gross sum is a penalty when it is to be paid because a less sum is not paid at a particular day. In the last case the gross sum becomes due at once, in case of non-payment at the day, and is strictly a penalty, from which a court of chancery will relieve on slight grounds, as in Tiernan v. Hinman, 16 Ill. 400, cited by counsel for appellee. But in cases like the one at bar, this court has evidently treated the increased interest as merely liquidated damages accruing from day to day, of which the party can, at any time, relieve himself by payment, and therefore involving, ordinarily, no special hardship calling for interference by the courts. The judgment must be affirmed. Judgment affirmed.